By the Court

it was held that the present executor, for whose use the action was brought, had been duly appointed executor under the provisions of the will of the testator, and as such was entitled to maintain this action on the official obligation of the defendant, as the removed executor, notwithstanding there had been an intervening administration pendente lite, subsequent to the removal of the defendant from the executorship and prior to the appointment of the plaintiff to it; and the following decision was directed to be certified in the case to the court below:
And now, to wit, June 18, 1858, this case having been duly heard and argued by counsel on both sides, at the present term of this Court, before all the judges thereof, upon all the points of law reserved and set forth in the above case stated, and the same having been duly considered by the said Court, it is ordered, adjudged, and decreed, that the plaintiff is entitled to recover the sum of eight hundred and ninety dollars and forty-eight cents, with interest thereon from the 9th day of August, 1855, and that judgment be entered in the court below in favor of the plaintiff for that sum, together with the costs accrued in this Court as well as in the court below, and that the foregoing decision be certified to the court below, and the record remanded.